Case 3:19-cv-00309-CHB-LLK Document 21 Filed 06/17/20 Page 1 of 1 PageID #: 1169




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE

   NANCY FERRELL DAVIDSON,                          )
                                                    )
             Plaintiff,                             )         Civil Action No. 3:19-CV-309-CHB
                                                    )
   v.                                               )
                                                    )     ORDER GRANTING MOTION FOR
   LOUISVILLE METROPOLITAN                          )             EXTENSION
   GOVERNMENT,                                      )
                                                    )
             Defendant.                             )

                                        ***   ***       ***    ***
        This matter is before the Court on the plaintiff’s Motion for Extension of Time [R. 20].

 Having reviewed the Motion and the Court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.        Plaintiff’s Motion for Extension of Time [R. 20] is GRANTED.

        2.        The plaintiff SHALL have up to and including June 17, 2020, within which to

 respond to defendant’s Motion for Summary Judgment [R. 19].

        This the 16th day of June, 2020.




 cc: Counsel of Record




                                               -1-
